DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/2/21, have been fully considered and are persuasive.  Appliicant has amended the claims to clarify the groove and corresponding protrusion of a tray and cassette. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2014/0241691.
It appears Applicant’s invention is substantially symmetrical on both ends of a tray enabling it to have access from a housing on both sides. Examiner suggests an amendment to clarify this structure.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill, and further in view of US 2014/0241691 to Solheid et al.
Hill discloses in figure 28A-28E, a data communication apparatus comprising: 
A first and second end (from end 28144 to 28110), 
At least a detent (no specific structure is defined in the claims for what makes up a detent) arranged on the first or second side. Hill discloses multiple protrusions and detents in figure 28A (for example 28119 or even the raised structures of 28154 or 28110).
A connector fastening station (plurality of connector holder apertures 28127) configured to fasten at least one of an optical fiber adapter or plug.
However, Hill fails to disclose the newly amended limitations of a groove and associated protrusion in a width direction that defines two use positions. 
	Solheid discloses a cassette with a notch (712; figure 47 and paragraph 276) that extends in a front to back direction for accommodating a center divider (protrusion) of a main frame member. It is noted that rearranging shapes or grooves is within the level of ordinary skill in the art. Solheid would further have two operating use positions. 
	It would have been obvious to one having ordinary skill in the art to use one or more grooves in Hill as taught by Solheid in a width direction as a securing means.
Claim 1-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0142910 to Hill et al. in view of US 2010/0054684 to Cooke et al. and further in view of Solheil (disclosed above).
Hill discloses in figure 28A-28E, a data communication apparatus comprising: 
A first and second end (from end 28144 to 28110), 
A length of approximately 5” (paragraph 135); 
A connector fastening station (plurality of connector holder apertures 28127) configured to fasten at least one of an optical fiber adapter or plug.
As to claims 5-6, Hill discloses multiple configurations with accommodations for the claimed fastening/splicing and fiber protection protrusions (figure 6 and protrusions from base 28105 in figure 28A).
As to claim 2, Hill discloses a height of about 1” high.

Claims 7-10 and 12 relate to the above except independent claim 7 recites a width of 3-5”. Hill discloses a width of about 4” in paragraph 135.
Claim 11 discloses commonly known and used LC connectors. Hill discloses connectors in general.
Claims 14-17 relate to the above but is silent with respect to the length or width but discloses a detent on a side of the surface to secure a sliding tray. Hill discloses multiple embodiments with detents or protrusions.
Claims 18-20 relate to the above but deals with using a groove structure for a sliding tray. 
It is noted that multiple configurations are claimed for dimensions or not claimed in subsequent claims and therefore appears to lack criticality. Further, one having ordinary skill in the art would be able to appropriately size an adapter tray. 
Secondly, multiple configurations are claimed with respect to the tray securing means and therefore also appears to lack criticality with respect to the method and associated structure in which such a tray is secured in a housing.
Cooke discloses a sliding tray structure for fiber adapter cassettes that can hold LC connectors (see figures 10-12) to allow for ease of access. Sliding trays such as disclosed by Cooke are well known in the art.
It would have been obvious to one having ordinary skill in the art to first size the cassettes of Hill since it appears the sizing lacks criticality as noted above and since it would be general engineering practice to size a device for its intended or suitable use. It would have been 
However, Hill in view of Cooke fails to disclose the newly amended limitations of a groove and associated protrusion in a width direction that defines two use positions. 
	Solheid discloses a cassette with a notch (712; figure 47 and paragraph 276) that extends in a front to back direction for accommodating a center divider (protrusion) of a main frame member. It is noted that rearranging shapes or grooves is within the level of ordinary skill in the art. Solheid would further have two operating use positions. 
	It would have been obvious to one having ordinary skill in the art to use one or more grooves in Hill in view of Cooke as taught by Solheid in a width direction as a securing means.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883